08-4698-cv
         Bryan v. City of New York

                                 UNITED STATES COURT OF APPEALS
                                       F OR T HE S ECOND C IRCUIT

                                               SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1,
2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL.


              At a stated Term of the United States Court of Appeals
         for the Second Circuit, held at the Daniel Patrick Moynihan
         United States Courthouse, 500 Pearl Street, in the City of
         New York, on the 2 nd day of February, two thousand and ten.


         Present: RICHARD C. WESLEY,
                  GERARD E. LYNCH,
                            Circuit Judges,
                  MARK R. KRAVITZ, *
                            District Judge.
         _______________________________________________

         ANDRES BRYAN,
                                       Plaintiff-Appellant,

                        v.                                                  08-4698-cv

         A.D.A. ADRIENNE LLOYD,
         A.D.A. OLIVIA ROSARIO,
                            Defendants-Appellees,

         CITY OF NEW YORK, GEOVANA REYES,
         DELIA SANTIAGO, TATYANA PICO,
         AND DENICE VIVA,
                            Defendants.
         _______________________________________________


                  *
                    The Honorable Mark R. Kravitz, of the United States District Court
            for the District of Connecticut, sitting by designation.

                                                         1
     For Plaintiff-Appellant:          ANDRES BRYAN, pro se,
                                       Brooklyn, New York.

     For Defendants-Appellees:         PAMELA SEIDER DOLGOW, The
                                       City of New York Law
                                       Department, Appeals
                                       Division, for Michael A.
                                       Cardozo, Corporation
                                       Counsel, New York, New York.


          Appeal from the United States District Court for the
     Eastern District of New York (Ross, J.).

 1       UPON DUE CONSIDERATION, it is hereby ORDERED, ADJUDGED,

 2   AND DECREED that the judgment of the United States District

 3   Court for the Eastern District of New York be and hereby is

 4   AFFIRMED.

 5       Andres Bryan appeals from the district court’s judgment

 6   granting the defendants’ motion to dismiss his 42 U.S.C.

 7   § 1983 complaint.   We assume the parties’ familiarity with

 8   the facts, proceedings below, and specification of issues on

 9   appeal.

10       This Court reviews “de novo a district court’s dismissal

11   of a complaint pursuant to Rule 12(b)(6), construing the

12   complaint liberally, accepting all factual allegations in

13   the complaint as true, and drawing all reasonable inferences

14   in the plaintiff's favor.”   Chambers v. Time Warner, Inc.,

15   282 F.3d 147, 152 (2d Cir. 2002).   To survive a motion to

16   dismiss, the complaint must plead “enough facts to state a

17   claim to relief that is plausible on its face.”   Bell Atl.


                                   2
 1   Corp. v. Twombly, 550 U.S. 544, 570 (2007); see also

 2   Erickson v. Pardus, 551 U.S. 89, 93-94 (2007) (per curiam).

 3   Although all allegations contained in the complaint are

 4   assumed to be true, this tenet is “inapplicable to legal

 5   conclusions.”     Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949

 6   (2009).   A claim will have “facial plausibility when the

 7   plaintiff pleads factual content that allows the court to

 8   draw the reasonable inference that the defendant is liable

 9   for the misconduct alleged.”         Id.

10        Having conducted an independent and de novo review of

11   the record in light of these principles, we affirm the

12   district court’s judgment for substantially the same reasons

13   stated by the district court in its thorough and well-

14   reasoned opinion. 1

15
16
17
18                                     FOR THE COURT:
19                                     Catherine O’Hagan Wolfe, Clerk
20
21




             1
               Plaintiff appears to assert for the first time in his notice of
       appeal that he did not receive a copy of the district court’s order warning
       him that the complaint against defendants Geovana Reyes, Delia Santiago,
       Tatyana Pico, and Denise Viva would be dismissed unless those defendants
       were served by December 10, 2007, or plaintiff demonstrated good cause for
       failing to timely effect service of process. Even if true, that would not
       excuse plaintiff’s failure to effect service for over a year after the
       filing of the complaint. “[P]arties have an obligation to monitor the
       docket sheet to inform themselves of the entry of orders.” U.S. ex rel.
       McAllan v. City of N.Y., 248 F.3d 48, 53 (2d Cir. 2001).

                                          3